Title: From Thomas Jefferson to Thomas Elder, 26 June 1786
From: Jefferson, Thomas
To: Elder, Thomas



Sir
Paris June 26. 1786.

In the short time which I had the pleasure of being with you here, I forgot to ask the favor of you to take charge of some books for my nephew Peter Carr who is at Williamsburg. They are some which I desired Mr. Stockdale in Piccadilly opposite Burlington house to send to him the last year; but when I was in London he had not yet done it. I write the catalogue of them below and the dates of the orders. Mr. Stockdale will be so good as to pay all charges of package, portage and freight &c. in London. If you pass up James river, you can put them ashore at Burwell’s ferry or Jamestown by means of the ferry boat, writing a line to my nephew who is at Mr. Maury’s grammar school in Wmsburg; or if you cannot put them ashore, Dr. Currie will receive them at Richmond, and reimburse any expences they may occasion. Your favour herein will much oblige Sir your most obedt. humble servt,

Th: Jefferson




1785. July 28:    
Herodotus Gr. Lat. 9. vols. 12 mo.
}
the editions of Foulis in Glasgow.


    
Thucydides Gr. Lat. 8 vols. 12 mo.


    
Xenoph. Hellenica. Gr. Lat. 4 v. 12 mo.


    
 Cyri. expeditio Gr. Lat. 4. v. 12 mo.


    
 Memorab. Socrates, Gr. 12 mo.


    
Ciceronis opera. 20. vols. in 16s.


    
Martin’s Philosophical grammar. 8 vo.


    
Martin’s Philosophia Britannica. 3. vols. 8 vo.


      Sep. 26.    
    Baretti’s Spanish & English dictionary





